        Case 1:20-cv-01078-SKO Document 7 Filed 08/07/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   DEONRAY STANLEY,                                 Case No. 1:20-cv-01078-SKO (PC)
12                       Plaintiff,
                                                      ORDER DISREGARDING MOTION TO
13            v.                                      PROCEED IN FORMA PAUPERIS
                                                      AS MOOT
14   K. TOOR,
                                                      (Doc. 6)
15                       Defendant.
16

17            On August 5, 2020, Plaintiff filed an application to proceed in forma pauperis. (Doc. 6.)

18   The Court granted Plaintiff’s previous application to proceed in forma pauperis (Doc. 2) on the

19   same date. (Doc. 5.) Accordingly, the Court DISREGARDS the present application (Doc. 6) as

20   moot.

21
     IT IS SO ORDERED.
22

23   Dated:        August 7, 2020                                 /s/   Sheila K. Oberto             .
                                                        UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
